NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30238

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00026-SPW-2

 v.
                                                MEMORANDUM*
TOMAS ALVARADO, AKA Thomas
Alvarado,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Tomas Alvarado appeals from the district court’s order denying his second

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarado contends that the district court abused its discretion in denying his

motion because it failed to explain adequately why his age, medical conditions,

good custodial record, and the COVID-19 pandemic did not constitute

extraordinary and compelling reasons, and failed to account for the evolving view

of the seriousness of drug offenses, as reflected in Amendment 782 to the

Guidelines. These arguments are unavailing. The court’s discussion of why

Alvarado’s arguments did not establish extraordinary and compelling reasons is

more than sufficient to permit meaningful appellate review. See Chavez-Meza v.

United States, 138 S. Ct. 1959, 1965 (2018). Moreover, the court did not err by

failing to address Amendment 782, which Alvarado never raised before that court.

As to the arguments Alvarado did raise regarding changes in sentencing law, the

court considered them and explained why they were unpersuasive. The court did

not abuse its discretion in concluding that Alvarado had failed to demonstrate an

extraordinary and compelling reason to reduce his sentence and that the § 3553(a)

factors did not support release. See Keller, 2 F.4th at 1283-84.

      AFFIRMED.




                                         2                                    21-30238